MEMORANDUM***
Valentino Ramos-Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s denial of his application for cancellation of removal. We have partial jurisdiction under 8 U.S.C. § 1252. We review constitutional claims de novo, see Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA did not err in its interpretation of the exceptional and extremely unusual hardship standard found in 8 U.S.C. § 1229b(b). There was therefore no violation of Ramos-Hernandez’s due process rights. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1003 (9th Cir.2003).
Additionally, contrary to Ramos-Hernandez’s contention, we lack jurisdiction to review the BIA’s discretionary determination that he failed to demonstrate exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891-92 (9th Cir.2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.